Mr. Justice Wolf
delivered the opinion of the court.
Rafael A. González made an application to the Board of Examiners of Engineers, Architects and Surveyors, for. a *567license as an architect. His application was duly sworn and it appears that under the principles enunciated in the foregoing cases — Ramón Llovet Díaz v. The Board of Examiners, etc., ante, p. 560 and Luis 8. Arán Zuzuarregui v. The Board, etc., ante, p. 561 — the board had no contrary evidence before it, and hence was bound to issue the license.
The first assignment of error related to the undue consideration by the court of certain documents which were presented after the trial. The appellee says that it was agreed that these documents should be so presented, but admits that there is nothing in the record to make this appear. On the other hand, the alleged objectionable documents have not been exhibited to us and therefore we find no adequate way of considering them. If reference is made to the opinion of the court alone then we are bound to presume, in the absence of a showing to the contrary, that the court had the documents duly before it. From the pleadings, the evidence and the action of the court, it may be presumed that the petitioner complied with the law. Supposing the documents duly before the court below, we do not find in the brief of appellant, anything to convince us that the court was mistaken in issuing the peremptory writ because of alleged failure of petitioner to present his application to the board in time.
The judgment appealed from should be affirmed.